       Case 3:20-cr-00019-FAB Document 182 Filed 01/28/21 Page 1 of 19



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

       Plaintiff,

                    v.                        Criminal No. 20-019 (FAB)

JULIA BEATRICE KELEHER [1],

       Defendant.


                                OPINION AND ORDER

       Co-defendant      Julia   Beatrice    Keleher   (“Keleher”)     moves    to

suppress evidence obtained or derived from her two email accounts.

(Docket Nos. 71–72.)        As discussed below, the motion is DENIED.

I.     Background

       The government alleges that Keleher and her co-defendant,

Ariel Gutiérrez-Rodríguez             (“Gutiérrez”),   engaged    in   a   bribery

scheme. 1   See Docket No. 3.         In short, the indictment charges that

Keleher agreed to, and did, take official action to cede public

land   to   the   owner    of    an    apartment   complex   in   exchange     for

discounted living arrangements at the complex.                    See id.      The

indictment charges conspiracy to commit honest services fraud, six

counts of wire fraud, and federal program bribery.                     Id.     The




1 For this opinion, only a rough sketch of the indictment’s allegations is

necessary. A more detailed discussion of the indictment’s allegations can be
found at United States v. Keleher, Crim. No. 20–019, 2020 WL 7043948, at *1–2
(D.P.R. Dec. 1, 2020) (Besosa, J.).
      Case 3:20-cr-00019-FAB Document 182 Filed 01/28/21 Page 2 of 19



Criminal No. 20-019 (FAB)                                                      2

conspiracy and wire fraud counts are associated with emails of

Keleher and Gutiérrez.      Id. at pp. 8–10.

      The emails were obtained pursuant to two warrants.              (Docket

No. 72 at p. 1; Docket No. 149 at p. 6.)          The warrants were issued

based on allegations of probable cause associated with two other

schemes. (Docket No. 72, Exs. 1–2.) According to the government’s

probable cause affidavits, those schemes generally involved the

awarding    of   two   contracts   by   the    Puerto    Rico   Department    of

Education (“DOE”).      Id., Ex. 1 at pp. 11–27; id., Ex. 2 at pp. 11–

27.   Before concluding the affidavits, the government’s affiant

stated, “A taint team will initially review the data if there is

a reason to believe there may be privileged communications.                  The

taint team will only provide the case agent with data that falls

within the scope of the warrant.”        Id., Ex. 1 at p. 26; id., Ex. 2

at p. 26.

      In addition, each of the government’s applications included

two attachments.       “Attachment A” stated the email addresses from

which the government sought information.                Id., Ex. 1 at p. 28;

id., Ex. 2 at p. 28.       “Attachment B” stated that the government

wanted emails and other data from each email account from July 1,

2016, through the date of the warrant applications.             Id., Ex. 1 at

pp. 29–30; id., Ex. 2 at pp. 29–30.           Attachment B also stated that

the government would seize emails and other data that constitute
        Case 3:20-cr-00019-FAB Document 182 Filed 01/28/21 Page 3 of 19



Criminal No. 20-019 (FAB)                                                     3

evidence of violations of 18 U.S.C. sections 371, 666, 1341, 1343,

and 1346 involving Keleher, other named persons, “as well as other

individuals/corporations.”         Id., Ex. 1 at p. 30; id., Ex. 2 at

p. 30.

      The warrants incorporated those materials by reference.             Id.,

Ex. 1 at p. 6; id., Ex. 2 at p. 6.           To describe the property to be

searched and its location, the warrants referenced Attachment A.

Id., Ex. 1 at p. 6; id., Ex. 2 at p. 6.          In stating what the person

or property was believed to conceal, the warrants referenced

Attachment        B.       The    warrants     also   stated     that     “the

affidavit(s) . . . establish probable cause to search and seize

the person or property.”         Id., Ex. 1 at p. 6; id., Ex. 2 at p. 6.

II.   Discussion

      A.     Seizure Pursuant to the Warrants

             The first question raised by the suppression motion is

whether the warrants permitted law enforcement to seize the emails

which form the basis of the charges in this case.                  The Court

answers that question in the negative.

             The Fourth Amendment commands that no warrants shall

issue    except    those   “particularly     describing   the   place   to   be

searched, and the persons or things to be seized.”               U.S. Const.

amend. IV.     This is known as the particularity requirement.
     Case 3:20-cr-00019-FAB Document 182 Filed 01/28/21 Page 4 of 19



Criminal No. 20-019 (FAB)                                                         4

            The particularity requirement “makes general searches

under . . . [warrants] impossible and prevents the seizure of one

thing under a warrant describing another.”                    Marron v. United

States,   275   U.S.       192,   196   (1927).     It     “circumscribe[s]    the

discretion    of    the    executing    officers”    by     “supply[ing]    enough

information to guide and control the executing agent’s judgment in

selecting where to search and what to seize.”                    United States v.

Kuc, 737 F.3d 129, 133 (1st Cir. 2013); United States v. Tiem

Trinh, 665 F.3d 1, 15 (1st Cir. 2011) (internal quotation marks

omitted).

            The warrants did not authorize the officers to seize the

emails upon which the charges in this case are based.                           The

warrants’ probable cause and their description of items believed

to be concealed were based on allegations of the two schemes

concerning DOE contracts, not the alleged scheme at issue here.

Where a warrant is based on probable cause of one scheme, the

warrant does not authorize seizure of emails pertaining to another

scheme.     Marron, 275 U.S. at 196; United States v. Lustyik, 57

F. Supp. 3d 213, 231 (S.D.N.Y. 2014).

     B.     Seizure Pursuant to the Plain View Doctrine

            There     is    an    exception   to    the    warrant     requirement

applicable    here.        The    exception   is   known    as   the   plain   view
        Case 3:20-cr-00019-FAB Document 182 Filed 01/28/21 Page 5 of 19



Criminal No. 20-019 (FAB)                                                     5

doctrine.     The Court concludes that the doctrine permitted the

seizure of the emails at issue in this case.

             1.    Legal Standard

                   The First Circuit Court of Appeals has articulated

at least three tests for applying the plain view doctrine.                   The

Court analyzes these tests to ascertain the appropriate test here.

                   One test has two elements.       It requires “that the

officer did not violate the Fourth Amendment in arriving at the

place from which the evidence could be plainly viewed” and “that

the evidence’s incriminating character be immediately apparent to

the officer.”      United States v. Hamie, 165 F.3d 80, 82 (1st Cir.

1999) (internal quotation marks omitted).

                   The second test has three elements.            According to

this test, the plain view doctrine “permits the warrantless seizure

of an item if the officer is lawfully present in a position from

which the item is clearly visible, there is probable cause to seize

the item, and the officer has a lawful right of access to the item

itself.”     United States v. Hernández-Mieses, 931 F.3d 134, 140

(1st Cir. 2019) (internal quotation marks omitted); see United

States v. Gamache, 792 F.3d 194, 199 (1st Cir. 2015); United States

v. Antrim, 389 F.3d 276, 283 (1st Cir. 2004).

                   Those two tests are similar for purposes of this

case.      “The   term   ‘immediately   apparent’    has   been    defined   as
      Case 3:20-cr-00019-FAB Document 182 Filed 01/28/21 Page 6 of 19



Criminal No. 20-019 (FAB)                                                   6

sufficient to constitute probable cause to believe it is evidence

of criminal activity.”      Hamie, 165 F.3d at 83; see also Minnesota

v. Dickerson, 508 U.S. 366, 375 (1993) (“[I]f police are lawfully

in a position from which they view an object, if its incriminating

character is immediately apparent, and if the officers have a

lawful right of access to the object, they may seize it without a

warrant.”).     So,   the   second   elements    of   the   two   tests   are

effectively interchangeable here.      Meanwhile, the third element of

the three-element test—“lawful right of access to the item itself”—

“asks not whether the officer was lawfully in a position to see

the contraband (the first element of the plain view analysis), but

whether he could lawfully seize it without committing a trespass.”

United States v. Allen, 573 F.3d 42, 51 n.4 (1st Cir. 2009).              The

seizure of the emails at issue in this case would not constitute

a   trespass   because   they   were   already    in    the   government’s

possession.    Keleher does not argue that a trespass occurred.           See

Docket Nos. 72, 157; cf. Docket No. 72 at p. 18 (stating that the

government may initially obtain the entire contents of an email

account to separate the relevant documents from the irrelevant

documents).

                 A third test, by contrast, subtracts one element

(lawful right of access to the item) and adds another (inadvertent

discovery).    This test requires that “(1) the officers’ presence
     Case 3:20-cr-00019-FAB Document 182 Filed 01/28/21 Page 7 of 19



Criminal No. 20-019 (FAB)                                              7

at the point of discovery is lawful; (2) the discovery of the

seized item is inadvertent; and (3) the item’s evidentiary value

is immediately apparent.”    United States v. Henry, 827 F.3d 16, 28

(1st Cir. 2016); see United States v. Rutkowski, 877 F.2d 139,

140–41 (1st Cir. 1989).

               Keleher advocates for the third test.          She argues

that the government has shown neither that the incriminating

character of the emails was immediately apparent nor that the

emails were discovered inadvertently.        (Docket No. 72 at p. 25;

Docket No. 157 at pp. 6–7.)

               The third test does not accurately state the law.

Inadvertent discovery is not a necessary element to the plain view

exception.   In Horton v. California, 496 U.S. 128, 130 (1990)—a

case Keleher cites repeatedly, see Docket No. 72 at pp. 23, 26;

Docket No. 157 at p. 6—the Supreme Court held that “even though

inadvertence is a characteristic of most legitimate ‘plain-view’

seizures, it is not a necessary condition.”        496 U.S. at 130; see

also United States v. Robles, 45 F.3d 1, 6 n.3 (1st Cir. 1995)

(“[T]he Supreme Court has stated that ‘inadvertence’ is not a

necessary condition of a plain view seizure.”).        A lawful right of

access to the item, however, is required.         Collins v. Virginia,

138 S. Ct. 1663, 1672 (2018); Dickerson, 508 U.S. at 375.
     Case 3:20-cr-00019-FAB Document 182 Filed 01/28/21 Page 8 of 19



Criminal No. 20-019 (FAB)                                               8

               The    Court    applies     the   test   articulated    in

Hernández-Mieses, 931 F.3d at 140.        The Court only considers the

first two elements of the Hernández-Mieses test because, as noted,

a trespass is not at issue here.

               The government bears the burden of establishing

entitlement to the plain view exception. United States v. Ribeiro,

397 F.3d 43, 53 (1st Cir. 2005).         This “does not mean, however,

that it must disprove all of the defendant’s alternative theories,

no matter how speculative or implausible.”        Id.

               The burden for obtaining an evidentiary hearing on

a motion to suppress is on the defendant.        “The test for granting

an evidentiary hearing in a criminal case [is] substantive: did

the defendant make a sufficient threshold showing that material

facts were in doubt or dispute?”    Allen, 573 F.3d at 50 (alteration

in original) (internal quotation marks omitted).

     To obtain an evidentiary hearing on a motion to suppress
     physical evidence, a defendant must make a sufficient
     showing that the seized evidence was the product of a
     warrantless search that does not fall within any
     exception to the warrant requirement. The burden is on
     the defendant to allege facts, sufficiently definite,
     specific, detailed, and nonconjectural, to enable the
     court to conclude that a substantial claim is presented.

Id. at 51 (internal quotation marks omitted).           District courts

have “considerable discretion in determining the need for, and the
      Case 3:20-cr-00019-FAB Document 182 Filed 01/28/21 Page 9 of 19



Criminal No. 20-019 (FAB)                                                      9

utility of, evidentiary hearings.”           Id. at 50 (internal quotation

marks omitted).

            2.     Were the officers lawfully in a position from which
                   the incriminating nature of the items was clearly
                   visible?

                   To   be   lawfully   in    a   position    from   which   the

incriminating nature is clearly visible, “the police must have a

prior justification for being in a position to see the item in

plain view.”      United States v. Giannetta, 909 F.2d 571, 578 (1st

Cir. 1990) (internal quotation marks omitted).                “Phrased another

way, the police must not have exceeded the permitted scope of their

search in uncovering the item.”         Id.

                   The government argues that the investigating agents

were lawfully in a position to see the emails at issue in this

case because the warrants authorized them to search the email

accounts within a certain date range.             (Docket No. 149 at p. 6.)

According to the government, it “was authorized to look not only

for   the        involvement     of     [Keleher],      but     seven    other

person[s]/entities ‘as well as other individuals/corporations.’”

Id.

                   The Court agrees with the government.          The warrants

allowed the government to search Keleher’s emails for evidence of

the schemes involving the awarding of the two DOE contracts.                 The

warrants did not require any particular search methodology, like
        Case 3:20-cr-00019-FAB Document 182 Filed 01/28/21 Page 10 of 19



Criminal No. 20-019 (FAB)                                                     10

requiring the government to use particular search terms.                    The

government could look at each email to see if it was seizable.

This is similar to how law enforcement officers are permitted to

look through a filing cabinet to find seizable documents.                    See

United States v. Taylor, 764 F. Supp. 2d 230, 237 (D. Me. 2011)

(likening search of email account to search for physical papers);

see also Andresen v. Maryland, 427 U.S. 463, 482 n.11 (1976) (“In

searches for papers, it is certain that some innocuous documents

will be examined, at least cursorily, in order to determine whether

they are, in fact, among those papers authorized to be seized.”);

Giannetta, 909 F.2d at 577 (“[I]n searches for papers, the police

may look through notebooks, journals, briefcases, file cabinets,

files and similar items and briefly peruse their contents to

determine whether they are among the documentary items to be

seized.”).

                    Keleher makes two arguments on this point.               Her

primary argument is that the officers were not lawfully in a

position to view the emails at issue in this case because the

government’s affiant stated that the taint team would only forward

emails within the scope of the warrants.                She believes that,

pursuant     to   the   taint   team   provision   in   the   probable     cause

affidavits, “the prosecution team would only receive data that

could     provide   information    about    the    criminal   conduct      under
      Case 3:20-cr-00019-FAB Document 182 Filed 01/28/21 Page 11 of 19



Criminal No. 20-019 (FAB)                                                11

investigation.”    (Docket No. 72 at p. 10.)       She also asserts that

“[t]his filter procedure . . . was necessary for the warrant[s] to

comply with the Fourth Amendment’s particularity requirement.”

Id.   Keleher separately argues that, because the emails were among

individuals not involved in the two schemes discussed in the

warrants, the officers could not have reasonably believed they

would come within the scope of the warrants.

                  Keleher misunderstands the taint team provision.

The provision did not require the taint team to only forward to

investigating agents the emails which could be seized pursuant to

the warrant.    Rather, the provision obligated 2 the taint team to

only forward the emails which could be searched pursuant to the

warrant.    The warrants authorized the government to search emails

and data from two specified email addresses within a certain date

range.     See Docket No. 72, Ex. 1 at pp. 6, 28–30; id., Ex. 2 at

pp. 6, 28–30.    Pursuant to the taint team provision, if the taint

team received information that could not be searched, it would be

filtered out and not sent to the investigating agents.




2 The taint team provision was located in the government’s probable cause
affidavits.   See Docket No. 72, Ex. 1 at p. 26; id., Ex. 2 at p. 26.  The
warrants referenced attachments to the affidavits, not the affidavits
themselves, in describing the places to be searched and the items believed
concealed. Id., Ex. 1 at p. 6; id., Ex. 2 at p. 6. Nonetheless, the Court
assumes that the taint team provision was in effect.
     Case 3:20-cr-00019-FAB Document 182 Filed 01/28/21 Page 12 of 19



Criminal No. 20-019 (FAB)                                               12

                To be sure, judges in other circuits have suggested

or demanded that the government agree to use a filtering team to

identify seizable information from a large cache of emails before

sending it to investigating agents.      For instance, in a concurring

opinion,   Judge   Kozinski    stated    that   warrants    for   digital

information should normally include a filtering team to prevent

investigating agents from examining or retaining any data other

than that for which probable cause is shown.           United States v.

Comprehensive Drug Testing, Inc., 621 F.3d 1162, 1179 (9th Cir.

2010) (en banc) (Kozinski, C.J., concurring).         One judge denied a

warrant application “[b]ecause the government . . . refuse[d] to

conduct its search of the digital devices utilizing a filter team

and foreswearing reliance on the plain view doctrine.”              In re

UNITED STATES OF AMERICA’S APPLICATION FOR A SEARCH WARRANT TO

SEIZE AND SEARCH ELECTRONIC DEVICES FROM EDWARD CUNNIUS, 770

F. Supp. 2d 1138, 1139 (W.D. Wash. 2011).

                Other courts, however, take a different approach.

Two circuit courts of appeal have held that law enforcement could

search all the data to find responsive information.         United States

v. Williams, 592 F.3d 511, 523 (4th Cir. 2010); United States v.

Burgess, 576 F.3d 1078, 1094 (10th Cir. 2009).        District courts in

the second circuit have reached the same result.        United States v.

Lebovits, Crim. No. 11-134, 2012 WL 10181099, at *22 (E.D.N.Y.
     Case 3:20-cr-00019-FAB Document 182 Filed 01/28/21 Page 13 of 19



Criminal No. 20-019 (FAB)                                                  13

Nov. 30, 2012), adopted by United States v. Gutwein, Crim. No. 11-

134, 2014 WL 201500, at *1 (E.D.N.Y. Jan. 16, 2014); United States

v. Bowen, 689 F. Supp. 2d 675, 681 (S.D.N.Y. 2010).

                    District courts in this circuit have held that ex

ante restrictions in a warrant on how law enforcement may search

an email account are not required.         In United States v. Tsarnaev,

53 F. Supp. 3d 450, 463 (D. Mass. 2014), the government obtained

duplicates     of   all   the   information   associated   with   two   email

accounts.      The warrant permitted the government to search the

produced information for certain categories of evidence.           Id.    The

defendant argued that “the government should have been required to

implement some mechanism to minimize unauthorized intrusion by,

for example, having a filter or taint team conduct the search.”

Id. at 463–64.        The Tsarnaev court disagreed and stated that

“[f]iltering or other procedures, however salutary such approaches

might be, were not required as a matter of law.”            Id. at 464.

                    The court in Taylor, 764 F. Supp. 2d at 236–37,

reached a similar conclusion.          There, the government obtained a

defendant’s entire email account.         Id. at 232.      After privileged

information was culled, the government searched the account.              Id.

at   236–37.        The    defendant   argued    that   the   warrant     was

insufficiently particularized because it allowed the government to

search information beyond that associated with websites identified
       Case 3:20-cr-00019-FAB Document 182 Filed 01/28/21 Page 14 of 19



Criminal No. 20-019 (FAB)                                                           14

in a probable cause affidavit.              Id.    The Taylor court rejected the

argument, holding that “[t]he Fourth Amendment does not require

the government to delegate a prescreening function to the internet

service provider or to ascertain which emails are relevant before

copies    are    obtained   from      the    internet       service    provider   for

subsequent searching.”          Id. at 237.        The Taylor court also stated

that   “the     search   does   not   fail        to   satisfy   the   particularity

requirement simply because the warrant does not specify a more

precise e-mail search method.”              Id.

                   In addition, courts in this circuit recognize the

rarity of ex ante search restrictions in a warrant.                        Warrants

“rarely” “prescribe methods of recovery or tests to be performed.”

United States v. Upham, 168 F.3d 532, 537 (1st Cir. 1999).                        “The

warrant process is primarily concerned with identifying what may

be searched or seized—not how . . . .” Id. (emphasis in original).

“[I]n the absence of a specific applicable requirement, it is

‘generally left to the discretion of the executing officers to

determine the details of how best to proceed with the performance

of a search authorized by warrant.’”                   Tsarnaev, 53 F. Supp. 3d at

464 (emphasis added) (quoting Dalia v. United States, 441 U.S.

238, 257 (1979)).

                   A commonsense and realistic interpretation of the

probable cause affidavits in this case, United States v. Ventresca,
     Case 3:20-cr-00019-FAB Document 182 Filed 01/28/21 Page 15 of 19



Criminal No. 20-019 (FAB)                                                      15

380 U.S. 102, 108–09 (1965); United States v. Fagan, 577 F.3d 10,

13 (1st Cir. 2009), leads the Court to conclude that, in a single

sentence in its probable cause affidavits, the government did not

commit   itself    to   a   rare   and   unnecessary    restriction    on     its

authority to search.        The law enforcement officers executing the

warrants, moreover, were not required to interpret the warrants

narrowly.   United States v. Daubmann, 497 F. Supp. 2d 60, 62 (D.

Mass. 2007).      As such, the materials before the Court provide no

basis for concluding that the taint team or investigating agents

violated the taint team provision in the probable cause affidavits.

                  Keleher separately argues that the law enforcement

officers were not permitted by the warrants to look at the emails

in this case because the persons involved in these emails were not

part of the schemes alleged in the warrants.               This argument is

easily dispensed.

                  The   warrants    here   authorized     the    government   to

seize emails and data “that constitute[] . . . evidence . . . of

violations of Title 18, United States Code, Sections 666, 371,

1341, 1343, and 1346, those violations involving Julia B. Keleher,

[other named persons], as well as other individuals/corporations.”

(Docket No. 72, Ex. 1 at p. 30 (emphasis added); id., Ex. 2 at

p. 30 (emphasis      added).)      The   warrants   did    not    restrict    the

government to looking at emails involving persons named in the
       Case 3:20-cr-00019-FAB Document 182 Filed 01/28/21 Page 16 of 19



Criminal No. 20-019 (FAB)                                                              16

probable cause affidavits.             Just as officers looking for documents

in a filing cabinet may briefly examine each document to see if it

is seizable pursuant to a warrant, the officers here could examine

each   email     to    determine      if    it   was   seizable    pursuant      to   the

warrants.      Andresen, 427 U.S. at 482 n.11; Giannetta, 909 F.2d at

577; Taylor, 764 F. Supp. 2d at 237.

                      “[T]he ultimate touchstone of the Fourth Amendment

is reasonableness.” Brigham City v. Stuart, 547 U.S. 398, 403

(2006)    (internal       quotation         marks      omitted).         The    “general

touchstone of reasonableness . . . governs the method of execution

of the warrant.”        United States v. Ramírez, 523 U.S. 65, 71 (1998)

(citation      omitted).        No    evidentiary       hearing    is    necessary     to

conclude that the officers’ actions were reasonable.

            3.        Was the Incriminating              Nature     of    the     Emails
                      Immediately Apparent?

                      Whether   the        emails’     incriminating       nature     was

immediately apparent is an objective inquiry.                     “Evidentiary value

is immediately apparent if there are enough facts for a reasonable

person to believe that the items in plain view may be contraband

or evidence of a crime.”             United States v. Perrotta, 289 F.3d 155,

167 (1st Cir. 2002) (internal quotation marks omitted).                               The

inquiry does not require “an unduly high degree of certainty as to

the incriminatory character of evidence” or “any showing that such
        Case 3:20-cr-00019-FAB Document 182 Filed 01/28/21 Page 17 of 19



Criminal No. 20-019 (FAB)                                                          17

a belief be correct or more likely true than false.”                      Texas v.

Brown, 460 U.S. 730, 741–42 (1983).            “If, however, the police lack

probable       cause    to   believe   that   an   object    in   plain    view    is

contraband without conducting some further search of the object—

i.e.,     if    its     incriminating     character    [is    not]   immediately

apparent—the      plain-view     doctrine     cannot   justify    its     seizure.”

Dickerson, 508 U.S. at 375 (alteration in original) (citation and

internal quotation marks omitted).

                       In the Court’s review of the emails, there are

enough facts for a reasonable person to believe that the emails

may be evidence of a crime.            Keleher sent an email confirming that

she would receive a $12,000 bonus when she purchased an apartment

for which she was signing a lease.             (Docket No. 180, Ex. 1.)           She

also received an offer from Gutiérrez to help her secure a bank

loan.      (Docket No. 175, Ex. 6.)            Meanwhile, Keleher executed

documents at Gutiérrez’s request which purported to authorize the

cession of public land to the owner of the apartment complex where

she would lease and purchase the apartment.                   (Docket No. 176,

Exs. 1–4.)        A reasonable person may believe that these emails

indicate honest services fraud or bribery.

                       Keleher argues that the government has not shown

that the incriminating character of the emails was immediately

apparent.       According to Keleher, “[t]he emails here have nothing
      Case 3:20-cr-00019-FAB Document 182 Filed 01/28/21 Page 18 of 19



Criminal No. 20-019 (FAB)                                                    18

to do with the criminal violations the Government was actually

investigating, or any other obviously criminal conduct.”               (Docket

No. 72   at   p. 26    (emphasis   omitted).)       Keleher    contrasts    the

circumstances here with a situation where “the Government executed

a search warrant at the defendant’s residence and immediately saw

drugs and weapons sitting on the kitchen table” or where “the

Government    searched    emails     between    individuals     suspected    of

committing financial crimes and inadvertently came across a single

example of child pornography exchanged between those very same

individuals.”     Id.      Keleher    also     argues   that   the   government

precludes itself from relying on the plain view doctrine by stating

in response to her motion to suppress, “Although each email by

itself seems innocent, once the agents put them together it was

readily and immediately apparent that they were evidence of another

violation of 18 U.S.C. § 666.”           (Docket No. 157 at p. 6); see

Docket No. 149 at p. 6 (government’s response).

                 Keleher misapprehends this element of the plain

view doctrine.        Probable cause is not measured at the time an

officer first views an item.         United States v. Johnston, 784 F.2d

416, 420 (1st Cir. 1986).      “The executing officers are not limited

by the fortuity of which officer first happened upon the evidence.”

Id.   Probable cause is measured at the time of seizure.                    Id.;

Lustyik, 57 F. Supp. 3d at 231.        And, for plain view purposes, the
     Case 3:20-cr-00019-FAB Document 182 Filed 01/28/21 Page 19 of 19



Criminal No. 20-019 (FAB)                                                    19

seizure of an email from within a larger cache of emails occurs

when it is marked as relevant.            Lustyik, 57 F. Supp. 3d at 232.

Finally, judging the propriety of the seizure must include the

information the government knew at the time of the seizure, not

some earlier point.        United States v. Jones, 187 F.3d 210, 220–21

(1st Cir. 1999); Lustyik, 57 F. Supp. 3d at 232–33; United States

v. Almeida, Crim. No. 11-127, 2012 WL 75751, at *14 (D. Me. Jan. 9,

2012) (collecting cases).

                  Those     principles      militate     against     Keleher’s

arguments.       It   is   sufficiently    immediately    apparent    for   the

incriminating nature of the emails to become apparent during the

search of the emails.

III. Conclusion

     For   the    reasons     discussed    above,   Keleher’s      suppression

motion, (Docket Nos. 71–72,) is DENIED.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, January 28, 2021.


                                           s/ Francisco A. Besosa
                                           FRANCISCO A. BESOSA
                                           UNITED STATES DISTRICT JUDGE
